Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 1 of 28

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

ann ---- -X
SUSAN HIDALGO, individually and as Mother and Natural
Guardian of A.M., an infant,

 

INFANT COMPROMISE
ORDER

Plaintiffs, 18-cv-10794 (LMS)
~against~

LATAM AIRLINES GROUP,
Defendant.

----X
Upon reading and filing (all without exhibits) the annexed affidavit of SUSAN

 

HIDALGO, Mother and Natural Guardian of A.M., duly verified the 23rd day of April, 2020; the
affirmation of ARNOLD I. BERNSTEIN, ESQ., attorney for the Plaintiffs herein dated April 23,
2020; and the supplemental affirmation of ARNOLD I. BERNSTEIN, ESQ. dated September 2,
2020; it appearing that the infant, A.M., was born on April 24, 2016, and is now four (4) years old
appeared and having been examined by this Court on the 7" day of February 2020, and any further
appearance having been waived, and that the best interest of the said infant wili be served;

NOW on motion of ARNOLD I. BERNSTEIN, ESQ., attorney for the Plaintiffs herein, it
is,

ORDERED, that the mother and natural guardian, SUSAN HIDALGO, be and thereby is
authorized to enter into a compromise of the Infant Plaintiff's claim herein upon the following
terms, to wit:

ORDERED, that the natural guardian, SUSAN HIDALGO, be permitted to sign all papers
and attached General Release to settle the Infant Plaintiff's cause of action in the sum of

$225,000.00 to be paid by the Defendant, LATAM AIRLINES GROUP for the Infant Plaintiff;

 
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 2 of 28

There is another distinct and separate settlement wherein SUSAN HIDALGO settled with
Defendant, LATAM AIRLINES GROUP for $25,000.00, out of the sum of $25,000.00 to be paid
to SUSAN HIDALGO there be paid to ARNOLD I. BERNSTEIN, $7,860.62 as his fee together
with reimbursement of disbursements of $1,418.12 for a total payment to ARNOLD I.
BERNSTEIN for this portion of the claim in the amount of $9,278.74;

ORDERED, that out of the sum of $225,000.00 to be paid to the Infant Plaintiff there be
paid to ARNOLD I. BERNSTEIN, the attorney for the Infant Plaintiff from the payment to be
made by Defendant, LATAM AIRLINES GROUP the sum of $75,000 and it is further,

ORDERED, that out of the sum of $225,000.00 to be paid to the Infant Plaintiffthe balance
of the proceeds in the amount of $150,000.00 will be paid by the Defendant and/or its Insurer, to
MetLife Assignment Company, Inc. to fund the purchase of a structured settlement annuity
through a life insurance company, that is licensed in the State of New York, and is currently rated
“A+” (Superior) or better by A.M. Best Company, and will pay the future periodic payments

pursuant to the following terms:

Payable to Guaranteed Lifetime
A.M. (“Payee”) Amount Amount
$27,045.39 payable semi-annually, 216,363.12 216,363.12

guaranteed for 4 year(s) which is 8
payments, beginning on 07/01/2034, with
the last guaranteed payment on 01/01/2038.

Annuity Issuer: Metropolitan Tower Life Insurance Company
Assignee Company: MetLife Assignment Company, Inc.
Guarantor: Metropolitan Tower Life Insurance Company

The future periodic payments listed above are based upon rates with a projected annuity
purchase date of May 05, 2020. These rates are not locked and subject to change which may result

in an increase or decrease of the structured settlement payments; and it is further
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 3 of 28

ORDERED, that upon the court’s approval, the specific terms of the structured settlement
payments will be determined based on annuity rates in effect at the time the annuity is purchased.
A comparably rated life insurance company may be substituted to obtain the best interest rates
available at the time of funding. Any delay in funding the annuity may result in either a delay of
the payment start date(s) or change in payment amount(s) which may result in an increase or
decrease of the structured settlement payments. Any changes to the Assignee Company, Annuity
Issuer, payment amounts and/or commencement dates shall be accurately recorded in the General
Release, qualified assignment document and annuity contract without the need of obtaining an
amended order; and it is further

ORDERED, that all sums set forth herein constitute damages on account of personal
physical injuries or physical sickness, within the meaning of Section 104(a)\(2) of the Internal
Revenue Code of 1986 as amended; and it is further

ORDERED, that the parties hereto acknowledge that the aforementioned Defendant which
is obligated to make the payment provided for hereinabove, will assign to and arrange for the
assumption of the payments listed above to the respective Assignee Company, the Assignee
Company’s obligation herein under with respect to the future periodic payments set forth pursuant
to Section 130(c) of the Internal Revenue Code of 1986, as amended. Said assignment and
assumptions shall completely release and discharge the Defendant from any of its obligations with
respect to payments provided hereinabove, and it is further

ORDERED, that simultaneously with the making of such qualified assignment pursuant to
Section 130(c) of the Internal Revenue Code of 1986, as amended, to the respective Assignee
Company, such Assignee Company wiil purchase an annuity policy from the respective Annuity

issuer; and it is further

 
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 4 of 28

ORDERED, that upon the assignment of the duties and obligations to make such future
periodic payments pursuant to this Order, ali of the duties and responsibilities otherwise imposed
upon the Defendant by this Order, with respect to such future periodic payments, shall be binding
upon the respective Assignee Company and Annuity Issuer; and it is further

ORDERED, that upon the making of such assignment the respective Assignee Company
shall assume the duties and responsibilities of the Defendant with respect to such future periodic
payments, and that the performance of the Assignee Company shall be guaranteed in writing by
the respective Guarantor; and it is further

ORDERED, that Payee shall have no rights or incidence of ownership in said annuity
policy; it being the intention herein to conform to and keep within the guidelines in all respects,
and in good faith ali applicable sections of the Internal Revenue Code and all guidelines and
rulings of the Internal Revenue Service; and it is further

ORDERED, that any payments to be made after the death of Payee shall be made to the
Estate of Payee. After reaching age of majority, Payee may submit a change of beneficiary in
writing to the Assignee Company. The designation must be in a form acceptable to Assignee
Company.

ORDERED, that the conditioned upon compliance with the provision of this Order,
SUSAN HIDALGO, as guardian of the Infant Plaintiff herein, be and she hereby is authorized and
empowered to execute the attached General Release and settle the Infant Plaintiff and SUSAN

HIDALGO's cause of action against the Defendant, and it is further,
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 5 of 28

ORDERED, that the necessity of the filing of a bond be dispensed with, in accordance with
Section 1210(c) of the Civil Practice Laws and Rules.

SO ORDERED:

 

HON. LISA MARGARET SMITH
UNITED STATES MAGISTRATE JUDGE

 

Date: September [4 2020

 
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 6 of 28
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 7 of 28

GENERAL RELEASE

FOR THE TOTAL AND SOLE CONSIDERATION OF TWO HUNDRED AND FIFTY
THOUSAND DOLLARS ($250,000.00), (hereinafter the “Settlement Proceeds”) to be paid as
described within the attached Infant Compromise Order dated September | , 2020, of which the
terms of the payment is fully described in section 2.1 of Addendum A which is attached to this
General Release and incorporated fully herein. The undersigned, SUSAN HIDALGO, individually,
and on behalf of AM as NATURAL GUARDIAN OF A.M. AN INFANT (hereinafter
“RELEASOR”), hereby releases and forever discharges LATAM AIRLINES GROUP, S.A., as
well as all its past, present and future directors, officers, members, shareholders, employees, agents,
parents, subsidiaries, affiliates, contractors, subcontractors, servants, insurers, successors and
assigns (hereinafter “RELEASEES”), from any and all claims and causes of action for loss,
lawsuits, injuries, bodily injury, pain and suffering, and damage, known or unknown, direct, indirect
or consequential, suffered or sustained by RELEASOR in, arising out of, related to and/or as a result
of an incident occurring on or about the 15" day of July 2018 onboard LATAM flight 531 and the
subject of a lawsuit in the United States District Court Southern District of New York, assigned
Docket No. 18-10794 and captioned Susan Hidalgo, Individually and as Mother And Natural
Guardian of A.M. an infant, v. LATAM AIRLINES GROUP (hereinafter the “Incident”).
RELEASOR will direct her attorneys to sign a Stipulation of Dismissal within five (5) days of
receiving the Settlement Proceeds.

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES that this settlement
has been entered into solely for the purpose of compromising disputed claims, and that any payment
made pursuant to this settlement is not to be construed as an admission of liability on the part of the
RELEASEES, by whom liability is expressly denied, nor is it to be considered an acknowledgment
that RELEASOR is in fact entitled to recover under any applicable law.

THE UNDERSIGNED HEREBY AGREES to a Stipulation of Dismissal with prejudice
of the action assigned Docket No. 18-10794 in the United States District Court Southern District
of New York. RELEASOR also agrees that she will not commence, prosecute or permit to be
commenced or prosecuted against the RELEASEES any action or other proceeding based upon
any claims, demands, actions, causes of action, obligations, labilities or damages herein released.

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND DECLARES that no
consideration or inducement has been given or promised for this General Release except as herein
set forth. Further, the undersigned acknowledges that this General Release is executed and
delivered without reliance upon any statement or representation made by RELEASEES, as to the
nature or extent of their responsibility to the undersigned, or of said loss, injuries and damage,
known and unknown, direct, indirect and consequential, suffered or sustained or which may be
suffered or sustained as a result of the Incident, including past, present and future, and explicitly and
intentionally compromises and settles all claims and causes of action for all injuries, including those
which are unknown as well as those which are known, suffered by the undersigned in and as a result
of, or which may hereafter develop or in any way arise out of or result from the Incident. The
amount of the aforesaid consideration has been agreed upon and fixed accordingly; that by reason of
the premises no mistake of fact with respect to the nature or extent of any of the aforesaid loss,
injuries or damage, or of the consequences thereof, shall render this General Release contestable or

1of3

 
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 8 of 28

voidable or constitute a ground for setting it aside; that said consideration has been paid and
accepted for the purpose of making a full, complete and final compromise, adjustment and
settlement of any and all of the aforesaid claims and causes of action of the undersigned in any way
arising or to arise out of the Incident.

THE UNDERSIGNED HEREBY AGREES that this General Release includes, but is not
limited to, any and all outstanding liens and assignments arising from this matter, including, but not
limited to, any and all subrogation rights, whether by subrogation agreement, loan receipt or other
form, deductible insurance, bills from health care providers, attorney’s fees, liens for attorney’s fees,
benefits under Medicaid or Medicare and any and all other claims of whatsoever nature against
RELEASEES. RELEASOR hereby stipulates and agrees to indemnify and hold harmless the
RELEASEES from any and all losses or liabilities, including costs, expenses and attorney’s fees,
resulting from any such lien, assignment or claim.

THE UNDERSIGNED HEREBY AGREES that this General Release is conditional upon
the satisfaction and release of any and all claims or liens asserted against the Settlement Proceeds,
including, but not limited to, liens asserted by Medicare or Medicaid or liens asserted by any health
care providers or attorneys, and that prior to RELEASOR’S receipt of the Settlement Proceeds, or
any portion of them, RELEASOR will either (1) satisfy and obtain releases of any and all such liens
or (2) she will instruct RELEASEES to directly pay the lien holders from the Settlement Proceeds
before any Settlement Proceeds are paid to her.

RELEASOR agrees to notify the Medicare and/or Medicaid and any and all other persons or
entities asserting rights, claims or liens against the Settlement Proceeds of her settlement with
RELEASEES, and RELEASOR agrees to comply with all obligations imposed on her by the
Medicare Secondary Payer Act and all other applicable federal or state laws. RELEASOR, after
receiving adequate notice by RELEASEES, additionally agrees to defend, indemnify and hold
harmless RELEASEES, for any amounts, including reasonable attorneys’ fees, paid by
RELEASEES as a result of any liens or claims asserted against RELEASOR’S Settlement Proceeds,
or made directly against RELEASEES, by any person or entity who is not a party to this General
Release but who claims any interest in the Settlement Proceeds or subject matter of this General
Release.

THE UNDERSIGNED DECLARES, WARRANTS AND REPRESENTS that she has
complete and exclusive authority and right to enter into this General Release.

AND FOR THE CONSIDERATION AFORESAID the undersigned hereby further
stipulates and agrees to save harmless and indemnify RELEASEES from and against all claims and
actions, which may at any time hereafter be made or instituted against any and all of them for the
purpose of enforcing any claim by the RELEASOR or for damages resulting from, in any way
arising out of, or related to the damages or injuries sustained by the RELEASOR in the Incident,
including the cost of their defense in any such action or actions.

THE UNDERSIGNED HEREBY DECLARES that the terms of this General Release have
been completely read and are fully understood and accepted for the purposes of making a full and

2 o0f3
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 9 of 28

final settlement of any and all claims, disputed or otherwise, for any injuries or damages, known or
unknown, in the past, present and future arising from or related to the Incident.

IT [IS HEREBY FURTHER ACKNOWLEDGED AND AGREED that neither party shall in
any way disparage the other party through any media or other means whatsoever, with regard to any
aspect of the Incident or this settlement through this General Release or with regard to any other
aspect of the interaction between RELEASOR and RELEASEES.

No amounts paid herein to the RELEASOR represents damages for any claims for punitive
damages, although such claims and damages, if any, are fully released herein.

This General Release may not be changed orally.
THIS IS A RELEASE IN FULL.

IN WITNESS WHEREOF, SUSAN HIDALGO has caused this instrument to be executed
asofthis _ day of , 2020.

 

SUSAN HIDALGO
STATE OF )
88
COUNTY OF )
On , 2020 before me personally came SUSAN HIDALGO, to me

 

known, and known to me to be the individual and natural guardian of A.M an infant described in
and who executed the foregoing General Release, and duly acknowledged to me that she executed
same.

 

Notary Public

3 of 3

 
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 10 of 28
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 11 of 28

ADDENDUM A
(Structured Settlement language)
GENERAL RELEASE
The Parties shall be defined as:
"Releasor' SUSAN HIDALGO, individually, and on behalf of A.M. as Natural

Guardian of A.M., an infant

"Releasees" LATAM AIRLINES GROUP, S.A.

Provisions relating to Structured Settlement:

  
   
  
     
 

2.0 Payments

2.2. METLIFE ASSIGNME \h C (the “Assignee Company”) accepts the

- required under Section 5.0 below, made
payable to A.M. (“Payee”) madé according to the schedule as follows (the "Periodic

Payments’):

$27,045.39 payable semi-annually, guaranteed for 4 year(s) which is 8 payments,
beginning on 07/01/2034 at age 18, with the last guaranteed payment on
01/01/2038 at age 21.

All sums set forth herein constitute damages on account of personal physical injuries or
sickness, within the meaning of Section 104(a)(2) of the Internal Revenue Code of 1986,
as amended.

3.0 Releasor's Rights to Payments
Releasor acknowledges that the Periodic Payments cannot be accelerated, deferred,
increased or decreased by the Releasor or Payee; nor shail the Releasor or Payee have

the power to sell, mortgage, encumber, or anticipate the Periodic Payments, or any part
thereof, by assignment or otherwise.

Page 1 of 4

 
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 12 of 28

4.0 Releasor's Beneficiary

Any payments to be made after the death of the Payee pursuant to the terms of this
General Release shall be made to such person or entity as shall be designated in writing
by the Payee to the Assignee Company. If no person or entity is so designated by the
Payee, or if the person designated is not living at the time of the Payee's death, such
payments shall be made to the Estate of the Payee..<NNo such designation, nor any
revocation thereof, shall be effective unless it is in writh nd delivered to the Assignee
Company. The designation must be in a form a ble to the Assignee Company
before such payments are made, but in no ev | the request of the Payee be
unreasonably withheld or denied. 2

   
   
  

5.0 Consent to Qualified Assignment

    

5.1 Releasor acknowledges and agrees that the Releasees may:make a "qualified
assignment", within the meaning .efSection 130(c) of the Internal Reventia Code of 1986,
as amended, of the Releasees'’ liz ‘o, make the Periodic Payments set forth i in Section
2.2 to the Assignee Company. T nee Company's obligation for payment of the
Periodic Payments shall be no great the Releasees (whether by judgment
or agreement) immediately preced

obligation.

   
  
 
   
   
   

 

be accepted by the Releasor without right
scharge the Releasees from the Periodic

The Assignee Compa rves the right to fund the liability to make the Periodic
Payments in Sectio through the purchase of an annuity policy from
METROPOLITAN TOWER LIFE INSURANCE COMPANY (the “Annuity Issuer”). The
Assignee Company shall be the sole owner of the annuity policy and shall have all rights
of ownership. The Assignee Company may have the Annuity Issuer mail payments
directly to the Payee. The Payee shall be responsible for maintaining a current mailing
address for Payee with the Annuity Issuer.

7.0 Discharge of Obligation

7.1. The Releasees are totally extinguished and satisfied upon payment of the sums
necessary for the purchase of the annuity together with the up-front cash payments in

Page 2 of 4
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 13 of 28

Section 2.1 and execution of the qualified assignment. It is further understood that the
Releasees are not guarantors or insurers with respect to the annuity and that the
obligation and responsibilities of the Releasees shail be fully discharged upon the mailing
of valid checks in the amounts designated in section 2.1 and the execution of the qualified
assignment to the Assignee Company.

7.2 The obligation of the Assignee Company to make each Periodic Payment shall be
fully discharged upon the mailing of a valid check or electronic funds transfer in the
amount of such payment on or before the due date to the last address on record for the
Payee with the Annuity Issuer. If the Payee notifies the Assignee Company that any
check or electronic funds transfer was not received, the Assignee Company shall direct
the Annuity Issuer to initiate a stop payment action and, upon confirmation that such
check was not previously negotiated or electronié,funds transfer deposited, shail have the
Annuity Issuer process a replacement paymet

 
  
   
    
 
 

8.0 Nature of Payments

stitute damages on account of
injuries that resulted from the
eds paid under this Structured
judgment or post-judgment

All sums paid pursuant to this Structured Seitlem
personal injuries or sickness arising from ph
allegations made in the lawsuit and no portion of the
Settlement represent exemplary or punitive damages n
interest.

    
  

nd execute any and all supplementary documents
be necessary or appropriate to give full force
1is:General Release.

All parties agree to co
and to take all additional
and effect to the basic terms‘
10.0 Effectiveness

This General Release shall become effective immediately following execution by each of
the parties.

(THIS SPACE INTENTIONALLY LEFT BLANK)

Page 3 of 4

 
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 14 of 28

Plaintiff: SUSAN HIDALGO, individually, and on
behalf of A. M. as Natural
Guardian of A.M., an infant

 

Date:

 

  
 

BERNSTEIN & BE

   

Plaintiff's Attorney:

 

Date:

 

Defendant: LATA!

 

Date:

 

Page 4 of 4
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 150
Case 7:18-cv-10794-LMS Document 22-8 (Court only) Filed 04/24/20 Page % of 5

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
xX

SUSAN HIDALGO, individually and as Mother and Natural
Guardian of A.M., an infant,

 

AFFIDAVIT

 

Plaintiffs, Index No. 18-cv- 10794
~against-
LATAM AIRLINES GROUP,
Defendant.
. — x
STATE OF NEW YORK
SS.:

COUNTY OF WESTCHESTER )

SUSAN HIDALGO, being duly sworn, deposes and says
1. Lam the mother and natural guardian of A.M., the infant Plaintiff in this action. I reside at
395 Westchester Avenue, Apt. 1B, Port Chester, New York 10573 with A.M. she is 3 years
old and was born in 2016.
2. On July 15, 2018. A.M. and | were customers on Flight 531, owned and operated by

Defendant, Latam Airlines Group, traveling from New York to Lima Peru. A.M. was

 

caused to sustain burn injuries to her foot from excessively hot water. A.M. initially
received treatment for the burn injuries in Peru.

3. On October 11,2019, Dr, Robert Goldstein, Plastic Surgeon, performed an examination of
A.M. Physical examination showed a mottled hypo and hyperpigmented scarring that

measured 6 x 6 4 cms on the dorsal and lateral aspect of the right foot.

 
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 16 of 28
Case 7:18-cv-10794-LMS Document 22-8 (Court only) Filed 04/24/20 Page 3 of 5

A.M. has no significant ill affects from her injury. She does not complain about her injuries
other than some itching and feeling self conscious.

I retained Mr. Bernstein’s firm to represent my daughter in this matter pursuant to a
standard negligence contingency form. I understand that Defendant, LATAM AIRLINES
GROUP, has made an offer of $225,000.00 to settlement Infant Plaintiff A.M.’s claim and
$25,000 to settle my separate and distinct claim.

Mr. Bernstein conducted significant legal work in this case. Mr. Bernstein investigated the
claim and obtained medical records. The summons and complaint was drafted and filed to
properly name and plead the cause of action. Various discovery demands and responses
were served, There was also a multitude of settlement negotiations with the Defense
Counsel including two with the Court.

While [ believe we had a strong liability claim, 1 also understand that this case would
ultimately be decided by a jury that could award A.M. less than the settlement, including
the possibility of awarding nothing at all. I also understand that a jury could award more
money than the settlement. I also understand that even if we were successful at a trial in
this case, the likelihood of a significant financial recovery is unlikely — due to A.M.’s
excellent recovery. Early settlement also reduces the litigation expenses.

lL understand that of the $225,000.00 settlement to. A.M., that $150,000.00 will allocated to
fund the purchase of a structured settlement annuity through a life insurance company, that
is listed in the State of New York and is currently rated “A+’ (Superior) or better by A.M.

Best Company, and will pay the future periodic payments pursuant to the following terms:

Payable te (“Payee”) Guaranteed Lifetime

A. M.

Amount Amount
Case 7:18-cv-10794-LMS Docum eat ed Filed 09/14/20. P
Case 7:18-cv-10794-LMS Document 22-8 (Court on iy) Filed oA S30 ‘Sages of 5

$27,045.39 payable semi-annually, 216,363.12 216,363.12
guaranteed for 4 year(s) which is 8

payments, beginning on 07/01/2034, with

the last guaranteed payment on 01/01/2038.

Annuity Issuer: Metropolitan Tower Life Insurance Company
Assignee Company: MetLife Assignment Company, Inc.
Guarantor: Metropolitan Tower Life Insurance Company

The future periodic payments listed above are based upon rates with a projected annuity
purchase date of May 05, 2020. These rates are not locked and subject to change which may result
in an increase or decrease of the structured settlement payments; and it is further

9. I request that the balance of the settlement proceeds be paid to Bernstein & Bernstein for
legal fees in the sum of $75,000.00.

10. There is another distinct and separate settlement wherein 1 settled with Defendant,
LATAM AIRLINES GROUP for $25,000.00. Out of the sum of $25,000.00, $1,418.12
should be taken as disbursements for this case and $7,860.62 should be paid to
BERNSTEIN & BERNSTEIN as his fee.

11. Lhave read the affirmation of Arnold I, Bernstein, Esq., and have been fully advised of the
basis for recommending the settlement and ] agree with these reasons. Therefore, I join
with my attorney in requesting that the Court approve the settlement of this action as set

forth herein.

4NCE-
SUSAN EEDALGO

 

Sworn to before me thi
i 2020

7304 day of Ape

 

Ae Ne Ben,

Amel la, Ber
ee sf Ney) Yaad
No. DBE WF 36

Qualfeb rn Werden Y
Canmenoe, Expires Pras + (pes

 
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 18 of 28
Case 7:18-cv-10794-LMS Document 22-8 (Court only) Filed 04/24/20 Page5of5

7:18-cv-10794

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

SUSAN HIDALGO, Individually and as Mother and Natural Guardian of A.M.,
An Infant,

 

 

 

 

Plaintiff,
-against-
LATAM AIRLINES GROUP,
Defendant.
AFFIDAVIT
BERNSTEIN & BERNSTEIN
Attomeys for Plaintiff
599 West Hartsdale Avenue

White Plains, New York 10607
(914) 997-6400

 

 

NOTICE OF ENTRY
Sir: Please take notice that the within is a (certified) true copy of a

duly entered in the office of
the Clerk of the within named Court on 20
Dated:

 

 

NOTICE OF SETTLEMENT

Sir: Please take notice that an order of which the within
is a true copy will be presented for settlement to the Hon. one

of the judges of the within named Court, at on the day of

20 at M.

Dated:

 

 

Service of a copy of the within
is hereby admnitted.

Dated: 20

Attorney(s} for:

 
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 19 of 28
Case 7:18-cv-10794-LMS Document 23-1 (Court only) Filed 05/20720 Page 1 of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x

SUSAN HIDALGO, individually and as Mother and Natural
Guardian of A.M., an infant,

 

ATTORNEY AFFIRMATION
Plaintiffs, Index No, 18-cv-10794
-against-
LATAM AIRLINES GROUP,
Defendant.

x
ARNOLD I. BERNSTEIN, an attorney, duly admitted to practice law in the State of New

 

York affirms as follows:

1.  lamanattorney-at-law with offices presently located at 599 West Hartsdale Avenue,
White Plains, New York 10607,

2. J am the attorney for the infant claimant. J submit this affirmation in support of
Plaintiff SUSAN HIDALGO’S application for an order empowering her to
compromise this action on behalf of her daughter, A.M.

3. On August 2, 2018, I was retained by the Plaintiffs herein under an agreement
whereby this firm was to receive compensation for services based on the standard
negligence percentage (33 1/3% after disbursements) of the proceeds obtained by
suit or settlement of the infant’s action against the defendants subject to Court
approval. A statement of retainer was duly filed with the Judicial Conference under
Code No. NYC-OCA 7794340 OCT 30*18, The action on behalf of the infant herein

arose under the following circumstances:

 
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 20 of 28
Case 7:18-cv-10794-LMS Document 23-1 (Court only) Filed 05/20/20 Page 2 of 5

4. The infant, A.M, was injured on July 15,2018. Plaintiffs were customers on Flight
331, owned and operated by Defendant, Latam Airlines Group, traveling from New
York to Lima Peru. Infant Plaintiff was caused to sustain burn injuries to her foot
from excessively hot water. Infant Plaintiff initially received treatment for the burn
injuries in Peru,

5. On October 11, 2019, Dr. Robert Goldstein, Plastic Surgeon, performed an
examination of the infant Plaintiff. Physical examination showed a mottled hypo and
hyperpigmented scarring that measured 6 x 6 4 cms on the dorsal and lateral aspect
of the right foot. A copy of Dr. Robert Goldstein’s records are annexed as Exhibit
“A”,

6. On November 12, 2019, Dr. Mitchell Mandel performed an examination on behalf
of the Defendants. Dr. Mandel performed an examination of the right leg revealed
right ankle with several hypopigmented patches and dorsum right foot hyper and
hypopigmented patches and keloidal scars which were significantly softer and
thinner than they were at the initial visit. A copy of Dr. Mitchel! Mandel’s reports
are annexed as Exhibit “B”.

7, The defendant has offered a settlement with a present value in the amount of
$225,000.00, inclusive of all costs, disbursements and attorney’s fees for the Infant
Plaintiff. This settlement is an excellent outcome for A.M. The infant Plaintiff no
longer has any significant complaints of pain as a result of this incident, I believe
this settlement is an excellent outcome for the infant Plaintiff as she has substantially

healed from her injuries resulting from the July 15, 2018 incident.
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Pa

e 21 of 28

Case 7:18-cv-10794-LMS Document 23-1 (Court only) Filed 05/20/20 Page 3 of 5

10.

ll.

12.

There is another distinct and separate settlement wherein SUSAN HIDALGO settled
with Defendant, LATAM AIRLINES GROUP for $25,000.00. Out of the sum of
$25,000.00, $1,418.12 should be taken as disbursements for this case and $7,860.62
should be paid to BERNSTEIN & BERNSTEIN as our fee,

My firm conducted significant legal work in this case. We investigated the claim
and obtained medical records, The summons and complaint was drafted and filed to
properly name and plead the cause of action (Exhibit C). Various discovery
demands and responses were served and are annexed as Exhibit D. There was also
a multitude of settlement negotiations with the Defense Counsel including two with
the Court.

As set forth in Susan Hidalgo’s affidavit (Exhibit E), A.M. has no significant ill
affects from her injury. She does not complain about her injuries other than some
itching and feeling self conscious. A.M. is fortunate that she has made an excellent
recovery. As such, settlement of this claim for $225,000.00 is appropriate.

From the settlement proceeds, $150,000.00 will be allocated to A.M. and will be
structured by ESS Settlement Services until she is 18 years old. There are no liens
on this recovery.

I respectfully request that the Court order that the sum of $75,000.00 be paid to my
firm as compensation for legal services rendered in connection with this action. This
fee is in accordance with the retainer agreement. The disbursements in this case total
$1,418.12. (annexed hereto as Exhibit F is a list of the disbursements in this action

amounting to $1,418.12). The legal fee was calculated by taking 33 1/3% of the
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 22 of 28
Case 7:18-cv-10794-LMS Document 23-1 (Court only) Filed 05/20/20 Page 4 of 5

gross recovery. The disbursements will be taken out of the separate settlement for
SUSAN HIDALGO.

13. Neither I nor anyone affiliated with my firm have directly or indirectly become
concemed in the settlement of this claim or its subject matter at the instance of a
party or person opposing, or with an interest adverse to the infant. We are not to
receive directly or indirectly any compensation from such party or person opposing,
or with an interest adverse to the infant. The only parties my firm represents or has
represented arising from the same occurrence are the plaintiffs in this action.

14. A proposed order authorizing and empowering SUSAN HIDALGO to settle this

action on behalf of infant plaintiff A.M. is

  

 

ARNOLD I, BERNSTEIN
Dated: White Plains, New York
April 2.2, 2020
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 23 of 2
Case 7:18-cv-10794-LMS Document 23-1 (Court only) Filed 05/20/20 Page 5 of 5

7:18-cv-10794

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SUSAN HIDALGO, Individually and as Mother and Natural Guardian of A.M.,
An Infant,
Plaintiff,

~against-

LATAM AIRLINES GROUP,

Defendant.

— cra trent tt zea sam ane

ATTORNEY AFFIRMATION

 

BERNSTEIN & BERNSTEIN
Attorneys for Plaintiff
599 West Hartsdale Avenue
White Plains, New York 10607
(914) 997-6400

 

NOTICE OF ENTRY
Sir: Please take notice that the within is a (certified) true copy of a

duly entered in the office of
the Clerk of the within named Court on 20
Dated:

NOTICE OF SETTLEMENT

Sir: Please take notice that an order of which the within
is a true copy will be presented for settlement to the Hon. one

of the judges of the within named Court, at on the day of

20 at iM.

Dated:

eaten pe beaclasotmstnand ambssenaaniamngamrt apnea?
SSS SSS

 

 

Service of a copy of the within
is hereby admitted.

Dated: 20

Attorney(s) for:

 
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 24 of 28
(ARs FAB av 16764 Mis” Bodument 30 "Filed 6162720 ‘PSfePot'°

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
x

SUSAN HIDALGO, individually and as Mother and Natural
Guardian of A.M., an infant,

 

 

SUPPLEMENTAL
ATTORNEY AFFIRMATION
Plaintiffs, Index No. 18-cv-10794
~against-
LATAM AIRLINES GROUP,

Defendant.
x

ARNOLD I. BERNSTEIN, an attorney, duly admitted to practice law in the State of New

 

 

York affirms as follows:

1. Taman attorney-at-law with offices presently located at 599 West Hartsdale Avenue,
White Plains, New York 10607.

2. J am the attorney for the infant claimant. I submit this supplemental affirmation in
support of Plaintiff SUSAN HIDALGO’S application for an order empowering her
to compromise this action on behalf of her daughter, A.M. and in support of the
attorney fee application.

3. On August 2, 2018, I was retained by the Plaintiffs herein under an agreement
whereby this firm was to receive compensation for services based on the standard
negligence percentage (33 1/3% after disbursements) of the proceeds obtained by
suit or settlement of the infant’s action against the defendants subject to Court

approval. A statement of retainer was duly filed with the Judicial Conference.

 
Case 7:18-cv-10794-LMS Document 31 _ Filed 09/14/20 Page 26 of 28
Case 7:18-cv-10794-LMS Document 30 Filed 09/02/20 Page 2 of 3

4. | have been admitted to practice law since 1976. The overwhelming portion of my

practice has been devoted to plaintiff’s personal injury cases. I have handled severai

burn cases and Federal Court airline cases. We were retained soon after the accident

and conducted extensive research and investigation in this matter. Our actual records

of work performed are available for in camera inspection but contain information

that falls under attorney client privilege and are therefore not being submitted with

this affirmation. We have created an Excel spreadsheet extracted from the

contemporaneous timesheets that includes detailed description of the work

performed including time involved and date performed, annexed hereto as Exhibit

G. The attorney time expended on this matter is in excess of 170 hours. It is

anticipated that a minimum of an additional ten hours will be expended on this matter

to finalize the Structured settlement for the infant plaintiff once the order of this court

is entered, This would bring a total of 180 hours expended by affiant on this matter.

It does not include any support staff time. Generaliy, our office in. personal injury

cases does not bill on an hourly basis but rather charges a one third contingency

which is standard for the practice. When we perform work on an hourly basis my

customary fee is $500.00. We are requesting that the Court approve the fee of

$75,000 in the infant's case. As the Court is aware, Plaintiff Susan Hidalgo has a

separate settlement and Susan Hidalgo and plaintiff's counsel have agreed to take

the disbursements in this matter out of Susan Hidalgo’s settlement. As the court

stated in ABC v XYZ Corp.

18-CV-11653 (IGK) ULC) (S.D.N.Y>.March 13, 2019):
CAR Se PEL AAB TIALS Docume 30° Kid 06220 Pages A F®

“Moreover, one-third contingency fee arrangements for infant compromise actions
are “routinely approved” in this District. D v City of New York, 2016 WL
4734592...”

5. This further supplemental affirmation was delayed due to the Bankruptcy filing of
the defendant. Enclosed as Exhibit H is the order of the Bankruptcy Court
permitting this case to proceed.

6, I respectfully request that the Court order that the sum of $75,000.00 be paid to my
firm as compensation for legal services rendered in connection with this action. This
fee is in accordance with the retainer agreement. The disbursements in this case total
$1,418.12. (annexed hereto as Exhibit F is a list of the disbursements in this action
amounting to $1,418.12). The legal fee was calculated by taking 33 1/3% of the
gross recovery. The disbursements will be taken out of the separate settlement for
SUSAN HIDALGO.

7. A proposed order authorizing and empowering SUSAN HIDALGO to settle this

action on behalf of infant plaintiff A.M. pyas submitted in March 2020.

  

ARNOLD I. BERNSTEIN

Dated: White Plains, New York
September 2, 2020
Case 7:18-cv-10794-LMS Document 31 Filed 09/14/20 Page 28 of 28
